DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant's election with traverse of 1-10 and 20-32 in the reply filed on 2/25/2021 is acknowledged.  The traversal is on the ground(s) that first reagents comprise “biomarker specific agents” or specific binding agents” which is defined in applicants specification as “any compound or composition that binds to a biomarker or a specific structure within that biomarker in a manner that permits a specific detection of the biomarker in a sample” and therefore that the species of first reagent is not independent or distinct.  This is found persuasive and examiner withdraws the species election filed on 12/28/2020.  Claims 1-10 and 20-32 are being examined.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-10 and 20-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaylord (US 2011/0256549).
Regarding claim 1, Gaylord teaches a novel reagents for directed biomarker signal amplification comprising a base (glass slide) supporting a sample (refer to paragraph [0203]); a liquid dispenser containing a liquid, wherein the liquid dispenser aliquots the liquid onto the sample (refer to paragraph [0332]); a solid reagent dispenser containing a solid composition, wherein the solid composition comprises a water-soluble polymer and a reagent embedded in the water-soluble polymer, wherein the reagent is an antibody, an antibody fragment, or a protein, and wherein the water-soluble polymer comprises polyvinyl alcohol (PVA), dextran, hydroxypropyl, cellulose, poly (acrylic acid sodium salt), poly (ethylene glycol), poly (methylacrylic acid sodium salt), polvfstvreneslfonicstvrenesulfonic acid sodium salt), pullulan, or a combination thereof, wherein the solid reagent dispenser deposits the solid composition on top of the sample;  (refer to paragraphs [0062 and [0208]) wherein when the solid composition is deposited on top of the sample and the solid composition comes in contact with the liquid, the solid composition dissolves onto the sample, thereby depositing the reagent onto the sample.  (Refer to paragraph [0062])
Regarding claim 2, the sample comprises a tissue section.  (Refer to paragraph [0184])
Regarding claim 3, the water-soluble polymer is a film.  (Refer to paragraph [0338])

Regarding claim 5, the reagent is printed on the water-soluble polymer.
Regarding claim 6, the reagent is encapsulated by the water-soluble polymer.
Regarding claim 7, the solid composition further comprises a second reagent embedded in the water-soluble polymer, wherein the second reagent is selected from a group consisting of: an antibody, an antibody fragment, a protein, a nucleic acid, a chromogen, a stain, a counterstain, a lipid, a carbohydrate, an enzyme, a buffer, or a combination thereof.  (Refer to paragraph [0056])
Regarding claim 8, the automated system can further perform a histochemistry assay on the sample.  (Refer to paragraph [0184])
Regarding claim 9, the automated system can further perform in situ hybridization on the sample.  (Refer to paragraph [0177])
Regarding claim 10, the automated system can further perform automated DNA amplification or DNA sequencing.  (Refer to paragraph [0207])
Regarding claim 20, a water-soluble polymer and a first reagent embedded in the water-soluble polymer, wherein the first reagent is an antibody, an antibody fragment, or a protein, and the water-soluble polymer comprises polyvinyl alcohol (PVA), dextran, hydroxypropyl cellulose, poly (acrylic acid sodium salt), poly (ethylene glycol), poly (methylacrylic acid sodium salt), polvlstyreneslfonicstyrenesulfonic acid sodium salt), pullulan, or a combination thereof.  (Refer to claim 1)
Regarding claim 21, the water-soluble polymer is a film. (Refer to paragraph [0338])

Regarding claim 23, the first reagent is printed on the water-soluble polymer.
Regarding claim 24, the first reagent is encapsulated by the water-soluble polymer.
Regarding claim 25, the first reagent is encapsulated by two or more layers of the water-soluble polymer.  (Refer to paragraph [0306])
Regarding claim 26, the solid composition further comprises salts from a buffer.  (Refer to paragraph [208])
Regarding claim 27, the solid composition further comprises a buffering agent. (Refer to paragraph [208])
Regarding claim 28, the solid composition further comprises a second reagent embedded in the water-soluble polymer, wherein the second reagent is selected from a group consisting of: an antibody, an antibody fragment, a protein, a nucleic acid, a chromogen, a stain, a counterstain, a lipid, a carbohydrate, an enzyme, a buffer, or a combination thereof. (Refer to paragraph [0056])
Regarding claim 29, the reagent is a protein, and wherein the protein is an antibody or an antibody fragment.  (Refer to paragraph [0303])
Regarding claim 30, the second reagent is a protein, and wherein the protein is an antibody or an antibody fragment. (Refer to paragraph [0303])
Regarding claim 31, the first reagent is a protein, wherein the protein is an antibody or an antibody fragment. (Refer to paragraph [0303])
Regarding claim 32, the second reagent is a protein, wherein the protein is an antibody or an antibody fragment. (Refer to paragraph [0303])
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273.  The examiner can normally be reached on M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798